DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/27/2017 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numerals do not represent the elements with the same reference name as claimed. Applicant is reminded that each elements in every Fig. should be represented by the exact same numeral and name as identified in the claim.
Applicant is advised to use consistent numbering and using the same name for each element throughout the claims, specification and drawing. 
Appropriate correction is required
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show as (a stationary support, "stationary guide" in claim 9 does not have a corresponding reference number in the specification & stationary guide in claim 1, a second bearing in claim 5, planar coils in claim 1, driven member & sealed chamber in claim 9, a moveable coupling in claims 14 & 15) described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Electric Actuator For Applying Loads To Test Specimen, Has Test Specimen Support Provided On One Side Of Stationary Support To Move Along Axis With Movement Of Moving Assembly.

The disclosure is objected to because of the following informalities:
The "stationary support" in claim 1 does not have a corresponding reference number in the specification.
The "single stationary guide" in claim 1 does not have a corresponding reference number in the specification.
The "stationary guide" in claim 1 does not have a corresponding reference number in the specification.
The " second bearing" in claim 5 does not have a corresponding reference number in the specification.
The " planar coils" in claim 6 does not have a corresponding reference number in the specification.
The " driven member" in claim 9 does not have a corresponding reference number in the specification.
The " sealed chamber" in claim 9 does not have a corresponding reference number in the specification.
Appropriate correction is required.

Claim Objections
Claims 2-13 and 15-17 are objected to because of the following informalities: 
Claim 2, claim line 1, replace “The electric actuator of claim 1 wherein” with -- The electric actuator of claim 1, wherein – to correct a grammatical error. 
In addition, this also applies to claims 3-13 and 15-17. Please add a comma after each claim number.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the guide" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the guide" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandlass et al. [herein after Sandlass] (US 5,767,402) in view of Kuhlmann et al. [herein after Kuhlmann] (US 9,797,943).
Regarding claim 1, Sandlass discloses an electric actuator for applying loads to a test specimen (12), the electric actuator (12) comprising: a stationary support (support structure 16); a guide system (34A-B and 62A-B) comprising two longitudinal guide rails (62A-B) joined to the stationary support having an axis (35 A-B); a stationary assembly secured to the stationary support (Fig. 5); a moving assembly (14) movable relative to the stationary support on the guide (Fig. 1), wherein the moving assembly (14) and the stationary assembly provide at least two sets of interacting magnetic fields (30A-B) disposed about the guide at equal angular intervals; and a test specimen support (40 &54) joined to the moving assembly (14) and disposed on one side of the stationary support  (16) so as to move along the axis with movement of the moving assembly (14), the axis extending through the test specimen support (40 &54).
Sandlass fails to explicitly discloses a single stationary guide.
Kuhlmann discloses a single stationary guide (38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of an electric actuator for applying loads to a test specimen, to modify Sandlass, to include a single stationary guide, as taught by Kuhlmann, for the benefit of providing a device which can control displacements in one or more degrees of freedom as taught by Kuhlmann.
Regarding claim 2, Sandlass further discloses the moving assembly comprises coils (26).
Regarding claim 3, Sandlass further discloses the stationary assembly comprise magnets (30A-B).
Regarding claim 4, Sandlass further discloses the moving assembly (14) having a bearing guided (82A-B) on the guide (34A-B and 62A-B).
Regarding claim 5, Sandlass further discloses the moving assembly (14) comprises a second bearing guided (94A-B) on the guide (34A-B and 62A-B), the second bearing being spaced apart from the bearing (Fig. 2).
Regarding claim 6, Sandlass further discloses the moving assembly (14) comprises planar coils (26) supported by a support rail (42), the bearing (82A) and second bearing (82B) being joined to the support rail (Fig. 5).
Regarding claim 14, Sandlass further discloses the limitations of the instant application which correspond to limitations found in claim 1 and claim 5 of Sandlass.
Regarding claim 15, The electric actuator of claim 14 wherein the movable coupling is compliant for moments about axes orthogonal to the guide and stiff for forces along the axes orthogonal to the guide (Fig. 5).
Allowable Subject Matter
Claims 7-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855